 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11     JASON BELTZ and KELLY BELTZ,                          Case No.: 2:15-cv-01731-TLN-CKD

12                       Plaintiffs,                         [The Honorable Troy L. Nunley]

13              v.
                                                             ORDER GRANTING REQUEST TO
14     WELLS FARGO HOME MORTGAGE;                            SEAL
       WELLS FARGO BANK, N.A. (successor by
15     acquisition of Wachovia N.A. and World
       Savings Bank); NBS DEFAULT SERVICES,
16     LLC.; and DOES 1 through 50, inclusive,

17                       Defendants.

18

19             The Court, having read and considered Defendants’ Request to Seal (ECF No. 40), and

20 finding good cause to grant the requested relief, IT IS HEREBY ORDERED that ECF No. 39-2

21 be sealed in its entirety for the duration of this litigation.

22             IT IS SO ORDERED.

23 Dated: May 30, 2019

24

25

26                                        Troy L. Nunley
                                          United States District Judge
27

28

     93000/BR1685/02305608-1                             1               CASE NO.: 2:15-CV-01731-TLN-CKD
                                                                                                   ORDER
 1                                          CERTIFICATE OF SERVICE

 2
           I, the undersigned, declare that I am over the age of 18 and am not a party to this action.
 3 I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
   Rasmussen, Campbell & Trytten LLP, 301 N. Lake Ave, Suite 1100 Pasadena, CA 91101-4158
 4
           On the date below, I served a copy of the foregoing document entitled:
 5
                          [PROPOSED] ORDER RE: REQUEST TO SEAL
 6
   on the interested parties in said case as follows:
 7

 8                                              Served Electronically
                                          Via the Court’s CM/ECF System
 9
                                               Attorneys for Plaintiffs:
10
                                               Stephen J. Foondos, Esq.
11                                             John Steve Sargetis, Esq.
                                               UNITED LAW CENTER
12                                              3301 Watt Avenue, Suite 500
                                             Sacramento, California 95821
13
                                      Tel: (916) 367-0630 / Fax: (916) 865-0817
14
                                        Email: soofndos@unitedlawcenter.com
15                                      Email: jsargetis@unitedlawcenter.com

16

17         I declare under penalty of perjury under the laws of the United States of America that
   the foregoing is true and correct. I declare that I am employed in the office of a member of the
18 Bar of this Court, at whose direction the service was made. This declaration is executed in
   Pasadena, California on May 16, 2019.
19
20                   Lina Velasquez                                          /s/ Lina Velasquez
                     (Type or Print Name)                                  (Signature of Declarant)
21

22

23

24

25

26
27

28

     93000/BR1685/02305608-1                                                CASE NO. 2:15-CV-01731-TLN-CKD
                                                                                  CERTIFICATE OF SERVICE
